Citation Nr: 0627872	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  05-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for esophagitis.


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel












INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied service connection 
for esophagitis (also claimed as gastroesophageal reflux 
disease).

The veteran requested a local hearing with a Decision Review 
Officer at the Philadelphia RO in February 2005.  The veteran 
failed to appear for his hearing which was scheduled for 
October 17, 2005, and no request for a postponement was 
received.  The request for a hearing is deemed withdrawn.  38 
C.F.R. § 20.702(d).  The Board may decide the case on the 
evidence of record.  Id.  


FINDING OF FACT

Esophagitis was not shown in service, nor is there medical 
evidence of a current gastroesophageal disorder or medical 
evidence that such a disability was caused by the chemical 
warfare testing conducted on the USS Herbert J. Thomas.


CONCLUSION OF LAW

Esophagitis was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service connection may be granted for disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.306.  Service connection may also be granted for any 
disability shown after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  


To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the veteran contends that he suffers 
esophagitis which was incurred as a result of chemical 
experiments performed on the USS Herbert J. Thomas (DD-833) 
as part of the Project Shipboard Hazard and Defense (SHAD) 
experiments.  According to ship records, the USS Herbert J. 
Thomas was involved in chemical warfare testing from January 
1966 to March 1966.  The testing involved the use of the 
chemicals bacillus globigii and methylacetoacetate.  The 
veteran claims that he now has esophagitis which was caused 
by exposure to methylacetoacetate.  The veteran asserts that 
he has experienced gastroesophageal problems since his 
discharge from the Navy. 

The veteran's military personnel records verify that he was 
assigned to the USS Herbert J. Thomas during the SHAD 
experiments.  Accordingly, the Board concedes that the 
veteran was exposed to the chemicals methylacetoacetate and 
bacillus globigii.

The veteran's service medical records are devoid of evidence 
of complaints, treatment, or the diagnosis of a chronic 
condition involving his esophagus during service.  The 
veteran's entrance examination report in August 1965 
indicated that the veteran had no gastroesophageal problems 
before entering service.  Moreover, there is no evidence in 
the veteran's service medical records that he experienced 
esophagitis at any time during service.  In fact, the 
veteran's separation examination in September 1968 failed to 
indicate that he had esophagitis or any other physical 
abnormality or problem.   

The Board notes that there is no evidence on the record that 
the veteran is suffering from a current diagnosis of 
esophagitis.  Moreover, there is no competent medical 
evidence that there is a causal relationship between his 
purported gastroesophageal condition, if he has one, and 
military service.  The record indicates that the veteran was 
not treated for esophagitis or gastroesophageal reflux 
disease until more than 20 years after active military 
service.  While the specific records of the treatment are 
unavailable, a February 1989 injury report indicated that the 
veteran was admitted to Hahnemann University Hospital with 
chest pain which was shown to have been caused by 
inflammation of the esophagus.  The only other private 
medical report in the veteran's claims file indicates that he 
underwent a stress test in April 1996 at Graduate Hospital in 
order to evaluate the extent and severity of coronary artery 
disease.  

An April 2004 VA medical report found that the veteran's 
exposure to methylacetoacetate and bacillus globigii did not 
cause the veteran's alleged gastroesophageal condition.  The 
examiner concluded:  

...On review of the claims folder, this 
examiner finds absolutely no information 
such as medical evidence to buttress the 
claim.  The examiner confesses to having 
absolutely no idea of what 
methylacetoacetate and bacillus globigii 
are or their medical effects.  If either 
Adjudication or the claimant have medical 
evidence to support the claimant's claim, 
I would be glad to review it.  Absent 
such evidence, the examiner provides the 
diagnosis that any tests that the 
claimant participated in during his 
military service has absolutely no 
relationship to any present 
gastroesophageal reflux and esophagitis.

The veteran has presented no medical testimony to contradict 
the above medical opinion.  In fact, the scientific 
information of record on the chemicals used in the testing 
conducted aboard the USS Herbert J. Thomas confirms that 
methylacetoacetate and bacillus globigii (BG) did not cause 
the veteran's purported esophagitis. 

The findings of the April 2004 VA medical report are 
bolstered by Department of Defense's (DOD) Fact Sheet on 
Project Shipboard Hazard and Defense (SHAD).  The fact sheet 
indicates that the chemical agents methylacetoacetate and 
bacillus globigii (BG) were used on the USS Herbert J. Thomas 
(DD-833) for chemical warfare testing.  The DOD fact sheet 
reported the potential health risks associated with both 
chemical agents.  The Fact Sheet noted:

Potential Health Risks, Associated with 
Agents, Simulants, Tracers

Methylacetoacetate...
Potential health effects consist of low 
to moderate eye, skin, and respiratory 
tract irritation and possible 
gastrointestinal irritation with nausea, 
vomiting, and diarrhea.  EPA does not 
consider methylacetoacetate to be a 
hazardous material.  It is not a known 
carcinogen....

Bacillus globigii  (BG)
...[t]his bacterial species was used as a 
simulant and considered harmless to 
healthy individuals.  Bacillus subtilis 
and similar Bacillus species are common 
in the environment, and are uncommon 
causes of disease.  They have been 
associated with acute infections of the 
ear, meninges (brain lining), urinary 
tract, lung, heart valve, bloodstream, 
and other body sites, but always or 
nearly always in individuals whose health 
has already been compromised.  Long-term 
or late-developing health effects would 
be very unlikely (except perhaps as a 
complication of the acute infection)....  

While methylacetoacetate has been known to cause 
gastrointestinal irritation with nausea, vomiting, and 
diarrhea, there is no evidence on the record that it causes 
esophagitis.  Further, the veteran has provided no evidence 
to prove that exposure to methylacetoacetate or bacillus 
globigii (BG) has any long term effects.

In light of the fact that there is no competent medical 
evidence that the veteran is suffering from esophagitis or 
that his alleged gastroesophageal disorder is related to 
military service, the veteran's claim is devoid of merit.  

The Board has considered statements from the veteran.  
Despite the veteran's assertions to the contrary, the medical 
evidence of record fails to establish a causal connection, or 
nexus, between the veteran's purported esophagitis and his 
military service.  While the veteran may believe that his 
current condition is some how causally related to his active 
duty service or the chemical testing conducted aboard the USS 
Herbert J. Thomas, his testimony amounts to that of the 
opinion of a lay person.  A lay person has no competence to 
offer a medical opinion in that regard.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

Because the medical evidence of record does not support the 
veteran's contentions, and because the lay evidence proffered 
by the veteran is not competent to establish the medical 
diagnosis or causation required to support his claim for 
service connection, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  The evidence is 
not in equipoise such that doubt could be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).  
Consequently, the Board must deny the veteran's claim for 
entitlement to service connection for esophagitis.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated May 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
RO's 2003 letter did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2003 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In addition, the 2003 letter 
advised the veteran to send VA any private medical records 
that he had or to authorize VA to obtain these records on his 
behalf.  The veteran was also advised that although VA would 
make a reasonable effort to help him get the evidence 
necessary to support his claim, it was still his 
responsibility to support the claim with appropriate 
evidence.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
full and fair adjudication of the claim.  As the Board 
concludes above that the preponderance of the evidence is 
against the veteran's claim for service connection for 
esophagitis, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.     

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, and 
private medical treatment records have been obtained to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
While the VA repeatedly attempted to obtain the veteran's 
records from Hahnemann University Hospital, the RO's efforts 
were fruitless because the veteran's records were 
unavailable.  The RO received a letter in December 2003 from 
Hahnemann University Hospital indicating that the records 
requested by the veteran were past the retention period and 
no longer available.  There is no indication in the record 
that any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The VA medical report dated April 2004 rendered an opinion as 
to the relationship between the veteran's claimed disability 
and his exposure to methylacetoacetate and bacillus globigii 
during service.  That opinion was rendered with a review of 
the claims file.  This medical opinion is adequate upon which 
to base a decision.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Service connection for esophagitis is denied. 




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


